Citation Nr: 0809714	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for obesity, claimed as 
secondary to a service-connected back disability.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to August 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
obesity, claimed as secondary to a service-connected back 
(and right knee) disability.


FINDINGS OF FACT

1.  The veteran's obesity is not an injury or disease for VA 
purposes.

2.  Obesity is a symptom of an underlying disorder, and to 
the extent the veteran may be obese, partially as a result of 
his service-connected back disability (status post L5-S1 
discectomy and fibular graft placement; status post 360 
degree fusion for herniated nucleus pulposus; degenerative 
disc disease and spondylolisthesis), he is presently service-
connected for that disorder.

3.  Obesity is a symptom of an underlying disorder, and to 
the extent that medical providers have attributed current 
disabilities of sleep apnea and hypertension to the veteran's 
obesity, he is presently service-connected for those 
disorders.


CONCLUSION OF LAW

Service connection for obesity is not warranted. 38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

A substantially complete claim was received in May 2004.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in letters dated in 
August 2004 and May 2005.  The veteran was also provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date, in correspondence 
sent from the RO in March 2006.  Ideally, notice pursuant to 
Dingess should have been provided before the RO's 
adjudication of the issue; however as service connection is 
being denied no disability rating or effective date will be 
assigned.  Thus, notice regarding those issues is rendered 
moot.

If there has been any other deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case based on the 
written notices provided to the veteran by the VA over the 
course of this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record the veteran's service 
medical records, as well as his post-service records of VA 
and private medical treatment.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent evidence has not been received.  A VA 
examination was provided in connection with the veteran's 
claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

The veteran has alleged that his service-connected back and 
right knee disabilities prevent him from exercising, and have 
thereby caused him to become obese.  After a careful review 
of the evidence the Board finds that the evidence is against 
a finding of service connection for obesity. 

Service medical records show no diagnosis or treatment for an 
eating disorder.  The records do reflect an increase in the 
veteran's weight from the time that he entered service to the 
time of his discharge.  At the September 1987 entrance 
physical examination, the veteran's weight was 180 pounds.  
The veteran was counseled on two occasions, in April 1990 and 
in July 1992, for weight reduction.  The April 1990 note 
shows the veteran weighed 201 pounds and was diagnosed with 
exogenous obesity (which is obesity caused by overeating).  
His ideal body weight was noted to be 172 pounds.  The last 
recorded weight of the veteran prior to separation was 235 
pounds (as noted in a January 2000 clinical record).  

Service medical records show that the veteran underwent a 
lumbar interbody fusion with threaded bone in May 1999.  In 
October 1999, he underwent a bilateral laminotomies, L5; 
bilateral L5-S1 foraminotomies; and posterior instrumentation 
and posteriolateral bone graft procedures.  The veteran also 
underwent a right knee arthroscopic procedure in January 
2000.  According to a report of medical board proceedings 
dated in May 2000, the veteran was medically discharged from 
service for low back pain status post surgical attempts to 
correct herniated nucleus pulposus.    

Post-service VA and private medical records reflect continued 
treatment for the veteran's back and knee disabilities.  The 
record also reflects treatment for various health problems, 
including but not limited to, ankle and foot problems, sleep 
apnea and hypertension.  In a May 2002 letter of 
correspondence, an Ear, Nose and Throat (ENT) physician 
commented that the veteran's weight gain over time due to 
overeating and/or lack of exercise could have been a 
causative factor in his sleep apnea.  He also noted that 
anything the veteran could do to maximize his exercise would 
be important.   

VA treatment records, dated from January 2003 to March 2007, 
reflect clinical findings of obesity, unspecified.  These 
records generally show that the veteran was repeatedly 
encouraged to lose weight, counseled about adherence to 
dietary restrictions, and encouraged to exercise.  A VA 
outpatient treatment record dated in January 2003 shows the 
veteran reported a past medical history which included 
obesity throughout most of his life.  The examining physician 
strongly advised the veteran to consider diet, exercise and 
weight loss.  It was explained to the veteran that his 
obesity was worsening all of his conditions, including the 
right knee and low back pain, and osteoarthritis.  He was 
given basic dietary recommendations, and told especially to 
cut down on fat which he was reportedly eating a lot of. 

At an April 2003 VA examination for sleep apnea, the veteran 
reported in pertinent part, that his weight began to increase 
in 1995.  Upon physical examination, the examiner noted the 
veteran was well-developed, well-nourished and in no acute 
distress.  His weight was 260 pounds.  In response to 
specific questions posed by the RO, the examiner commented 
that it was equally as likely as not that the veteran's knee 
and back problems caused him to be unable to exercise, such 
that he gained weight, which then subsequently caused him to 
have sleep apnea. 

In a May 2003 rating action, the RO awarded service 
connection for sleep apnea, claimed as secondary to the 
service-connected back disability.  

The veteran underwent another VA examination in December 
2003, for evaluation of several disorders.  He was 265 pounds 
at this time.  The examiner was asked to provide an opinion 
as to whether the claimed obesity/weight gain was related to 
the service-connected back disorder.  The examiner indicated 
that the service-connected back disability had a spontaneous 
onset in 1988.  He further opined that the subsequent 
condition of obesity/weight gain took place on an unknown 
date and the way it occurred was unknown.  He indicated that 
it was at least as likely as not that the veteran's 
obesity/weight gain was due to his service-connected back 
disability because there was both a pathophysiological 
relationship between the conditions, and there was evidence 
in the medical record explaining the relationship.  The given 
explanation was "because the veteran is obese."  The 
examiner also found a positive relationship between the 
veteran's hypertension and the obesity/weight gain.

Thereafter, in a March 2004 rating action, the RO awarded 
service connection for sleep apnea, claimed as secondary to 
the service-connected back disability.  

A VA treatment record dated in January 2004 reflects an entry 
of "worsening obesity" as the veteran's main problem on the 
computerized problem list.  It was recommended that he follow 
a lower-calorie diet.  The veteran stated in his own words he 
had "terrible compliance" with his diet due to "eating 
pizza and other high calorie items such as fried foods."  In 
addition, clinical notes in February 2004, July 2004 and 
January 2005 document the veteran's statements that he 
"recognized his diet was probably terrible in the amount of 
calories and fats." He also reported a willingness to cut 
down on sweets and fats.  The veteran underwent a second 
right knee medial meniscal debridement in June 2004, after he 
reinjured his knee while walking.  At a primary care visit in 
January 2005, the veteran reported that he had recently seen 
his treating orthopedic physicians and they were upset about 
him gaining more weight and therefore had given him extensive 
dietary recommendations, which he indicated he would try to 
follow.  The primary care physican commented that the veteran 
was getting morbidly obese (at 291 pounds) and his weight had 
gone up 11 pounds since the last visit (in July 2004).  

Based upon the available evidence of record, the Board finds 
that service connection is not warranted for obesity.  The 
veteran has not claimed that his obesity was incurred in or 
aggravated by service, but rather has limited his appeal to 
secondary service connection.  The Board notes that the 
instant claim is essentially service connection for a 
symptom, obesity, rather than for an underlying disease or 
injury which may have caused the symptom.  In this respect, 
obesity, in and of itself, is not a disability for which 
service connection may be granted.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has defined "injury" as "damage 
inflicted on the body by an external force."  See Terry v. 
Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003), citing 
Dorland's Illustrated Medical Dictionary 901 (29th Ed. 2000).  
Thus obesity caused by overeating is the result of the 
veteran's own behavior, and as such is not an "injury" as 
defined for VA purposes.  See Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003) (defining "injury" as "damage 
inflicted on the body by an external force").  

The Federal Circuit also defined "disease" as "any 
deviation from or interruption of the normal structure or 
function of a part, organ, or system of the body." Terry, 
340 F.3d at 1384, citing Dorland's at 511.  Obesity that is 
not due to an underlying pathology cannot be considered to be 
due to "disease," defined as "any deviation from or 
interruption of the normal structure or function of a part, 
organ or system of the body." Id.  The body's normal storage 
of calories for future use represents the body working at 
what it is designed to do.  It is well settled that symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

In this regard, the Board notes that the cumulative VA 
treatment records show that the veteran's weight gain and 
current obesity is due in part to his excessive caloric 
intake and failure to adhere to his dietary guidelines.  
Moreover, these records clearly demonstrate that although the 
veteran's treating physicians and medical providers were 
aware that the veteran was limited or restricted in terms of 
his ability to exercise; they still attributed the veteran's 
obesity in large part to his failure to adhere to dietary and 
caloric restriction recommendations.  In fact, the veteran's 
worsening obesity was specifically noted to be a 
"preventable problem" and the records clearly show that he 
was repeatedly counseled on his diet and caloric intake.  
Thus, it is evident that the veteran's obesity is not 
entirely due to his limited ability to exercise from the 
service-connected back and right knee disorders; but also 
because of his behavioral eating habits.  Therefore, the 
veteran's obesity may not be characterized as a disorder or 
disease as defined for VA compensation purposes.

Service connection may be granted, however, for any 
underlying disability or disease that resulted in the current 
obesity; (and in turn for disabilities which are attributed 
to the obesity by way of competent medical evidence).  As for 
the veteran's assertion that his obesity resulted from his 
service-connected back and right knee disorders, the Board 
notes there is medical evidence of record which supports this 
association.  Specifically, the May 2002 opinion of ENT 
physician and the April 2003 opinions VA examiner suggest 
that the veteran's service-connected knee and back problems 
restricted him from exercising, which in turn caused his 
weight gain.  The Board also notes that the cumulative 
treatment records in the file confirm the veteran has 
continued to experience pain, limited motion and endurance, 
and overall difficulty due to his service-connected back and 
right knee disabilities.  

Notwithstanding this evidence, inasmuch as the veteran's 
obesity may be attributed to his back disability (status post 
L5-S1 discectomy and fibular graft placement; status post 360 
degree fusion for herniated nucleus pulposus; degenerative 
disc disease and spondylolisthesis) and right knee disability 
(status post right arthroscopic surgery, status post medial 
meniscus tear with patellofemoral syndrome); these disorders 
are already service-connected and adequately compensated for.  
Moreover, the particular disorders which have been found to 
be directly attributable to the veteran's obesity- 
hypertension and sleep apnea- have also been service-
connected and the veteran is receiving VA compensation for 
them as well.  Accordingly, service connection is not in 
order for the claimed disorder of obesity.  

The Board has also considered the evidentiary equipoise rule 
with respect to this claim, but has concluded that it is not 
for application because the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Service connection for obesity, claimed as secondary to a 
service-connected back disability, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


